Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on October 20, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 8, 11, and 15 are now amended.
Claims 7, 9, 12, and 13 are now canceled.
Claims 1–6, 8, 10, 11, 14, and 15 are pending in the application. 
Claims 1–6, 8, 10, and 15 are allowed.
The objection to claim 1 is hereby withdrawn in response to the Applicant’s amendment.
Responsive to the notice of claim interpretation under 35 U.S.C. § 112(f) and corresponding rejection under 35 U.S.C. § 112(b), the Applicant narrowed the scope of the claims by connecting the functional elements to structure, thereby requiring the Office to interpret those claims according to their broadest reasonable interpretation. Since the claims are no invoke 35 U.S.C. § 112(f), the related rejection under 35 U.S.C. § 112(b) is also withdrawn.
In response to the rejection of the claims under 35 U.S.C. § 102(a)(1), the Applicant narrowed the scope of each independent claim to require features not disclosed by the Moran reference. Since the Examiner agrees with the Applicant’s comments with respect to at least claims 1 and 15, the rejection of those claims and their respective dependent claims is hereby withdrawn.
However, the Examiner respectfully disagrees that claims 11 and 14 are allowable. The features of these claims that the Applicant contends are missing from the prior art are optional features, because they are contingent upon an unmet contingency. See MPEP § 2111.04(II.) and the rejection provided herein. 
Accordingly, since not all of the claims are allowable, a Notice of Allowance would not be prudent at this time. (Cf. Response 14). 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on October 20, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11 and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 5,880,743 A (“Moran”).
Claim 11
Moran discloses:
A method for hand-drawing elements implemented on a computing device, 
“FIG. 6 is a flowchart of the basic control operations which implement the system procedures described [earlier in Moran’s disclosure].” Moran col. 9 ll. 66–67.
the computing device comprising a processor, a memory, and at least one non-transitory computer readable medium for recognizing input under control of the processor, the method comprising:
The system procedures are implemented by the system 10 illustrated in FIG. 1. Moran col. 6 ll. 46–51. As shown, the system comprises a CPU 22, a memory 24 that stores a program ROM 26, and an various input detection circuits 18 and 20.
detecting input elements hand-drawn on an input surface, said input elements including text and non-text elements;
At block 81, “the system is inactive until the user enters data 82 by any of the means described above (stylus, scanning, typed entry, etc.).” Moran col. 10 ll. 1–5.
displaying on a display device a plurality of said input elements in digital ink, each input element being formed by at least one stroke of digital ink;
“The detected signal from touch detection circuit 18 is input to an X-Y detection circuit 20 which processes the input signal.” Moran col. 6 ll. 52–58. FIG. 2 illustrates a result of this data: “In FIG. 2 the user has created objects 34 and has selected these objects by drawing a freeform loop 32 around them.” Moran col. 7 ll. 21–22.
classifying input digital ink as text or non-text, and predefining blocks of at least one input element classified as text or non-text;
The system 10 further includes a “Gesture/Data Entry 43” module, configured to “receive data or command gestures,” and to distinguish strokes that are merely data (i.e., the claimed text) from strakes that are meant to be “a command gesture.” Moran col. 7 ll. 30–40. The strokes that are merely “data” fall within the scope of the claimed “text” because Moran explicitly discloses that strokes which are not command strokes may instead be text. See, e.g., Moran FIGS. 8–12 (illustrating handwritten text displayed on the screen). Moran’s command gestures fall within the scope of “non-text” because they are indeed not text. See Moran FIG. 5. 
Accordingly, by using the gesture/data entry module 43, the method is able to proceed through blocks 82 and 83, with 82 receiving the text data and 83 receiving the non-text data.
selecting at least one input element according to any one of the following operable selection modes:
“At block 84, the system [] detects that a gesture is entered and performs an analysis on the shape of the gesture to categorize it as one of the gestures known to the system . . . . If the gesture is recognized, then the system determines whether the gesture is one for selecting desired data. At this point it is noted that the system also determines the type of selection gesture because the type of selection gesture determines whether the system performs a standard data operation or data operation within a structural context. The details of the type of selection gestures and their attributes however are discussed below with respect to the flowchart in FIG. 7.” Moran col. 10 ll. 5–18.
a first selection mode triggered by a first gesture with the input surface to select a predefined block;
“If input is a structured selection gesture,” then “the system moves to block 132 and creates a new structured selection. (A structured selection gesture encloses information to be regarded according to one of the structural models. These gestures include brackets and L-shaped figures. Details of these gestures are described below.)” Moran col. 11 ll. 16–24.
and a second selection mode triggered by a second gesture, 
If the input “is a freeform selection gesture then the system advances to block 128 and creates a new freeform loop and returns to block 100.” Moran col. 11 ll. 6–8.
different from the first gesture, 
The freeform selection gesture is different from the structured selection gesture because system 10 is specifically configured to determine “[i]f the input is not a freeform selection gesture,” in which case, the system 10 determines if the input is the structured selection gesture at decision diamond 114. Moran col. 11 ll. 14–15.
with the input surface 
As previously mentioned, all of the command gestures are drawn as strokes on the drawing surface 14. See Moran col. 7 ll. 30–40.
to define a selection area, causing selection of each input element contained at least partially within said selection area irrespective of the predefined blocks;
“[A] selection made by freeform loop 56 [] is merely a selection of items for future operation having no regard for specifying and/or organizing such information according to any structural model.” Moran col. 8 ll. 29–32.
editing the at least one selected input element in a different manner depending on whether the first selection mode or the second selection mode is used, 
“After the user selects an object or group of objects, he can drag them dynamically to the desired location. During dragging, the objects ‘stick’ to the pen or control device. Once the user terminates the drag operation (e.g., by lifting the pen), the objects stay in their new location. If the selection is freeform, then nothing further needs to be done. But if the selection is structured, then more has to be done to properly position the objects within the structure. This is where the animation comes in. Suppose the user intends to move the objects to location y. First, he drags the selection to a location y", which is near y (because it is very difficult to drag to an exact location). Then the system animates the movement of the selection from y" to y, simultaneously animating the contextual changes to objects.” Moran col. 22 ll. 30–44.
wherein said editing comprises: if a block containing text is selected using the first selection mode, performing text reflow upon detection that said block is rescaled during a first edition operation; 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). This doctrine applies to claim 11 as follows:
The step of “performing text reflow” is contingent upon two conditions precedent: (1) “if a block containing text is selected using the first selection mode,” and (2) “upon detection that said block is rescaled during a first edition operation.” However, since the claim never affirmatively requires either condition precedent to occur (i.e., the claim fails to recite the affirmative step of “selecting a block containing text using the first selection mode), the contingency of “if a block containing text is selected using the first selection mode” is unmet, and therefore, the prior art does not need to perform the claimed text reflow to reach a finding of anticipation. 
and if at least one input element containing text is selected using the second selection mode, said at least one input element comprising either a sub-part only of a predefined block or multiple predefined blocks, then upon detection that said at least one input element is rescaled during a second edition operation, moving without rescaling each text element of said at least one input element.
Likewise, the step of “rescaling each text element of said at least one input element” is buried under two unmet contingencies: (1) “if at least one input element containing text is selected using the second selection mode, said at least one input element comprising either a sub-part only of a predefined block or multiple predefined blocks,” and (2) “upon detection that said at least one input element is rescaled during a second edition operation.” Since neither conditions precedent are required to be met by the claim, the limitation contingent upon those conditions need not be disclosed to reach a finding of anticipation.
Claim 14
Moran discloses the method of claim 11, wherein 
if at least one input element is selected using the second selection mode, said editing comprises forcing editing so that each input element is edited as text or is edited as non-text.
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). In this case, the broadest reasonable interpretation of claim 14 is that it does not require the editing to comprise forcing editing so that the input element is edited as text or is edited as non-text, because the contingency of having “at least one input element is selected using the second selection mode” is never required by claim 14.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176